Case 1:18-cv-03912-JMS-TAB Document 71 Filed 04/21/20 Page 1 of 5 PageID #: 479




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PIERRE Q. PULLINS,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 1:18-cv-03912-JMS-TAB
                                                    )
WALMART E COMMERCE,                                 )
WAL-MART STORES EAST, LP,                           )
                                                    )
                             Defendants.            )



                            ORDER ON PLAINTIFF’S
                 MOTION TO COMPEL AND MOTION FOR DISCOVERY

 I.     Introduction

        Plaintiff Pierre Q. Pullins seeks to compel Defendants to produce copies of the “Gap

 Time Policy” for warehouse 6280. [Filing No. 63.] He also filed a motion for discovery [Filing

 No. 70] in which he seeks to have the Court deny or defer consideration of Defendant Wal-Mart

 Stores East, LP (“Walmart”)’s summary judgment motion. Walmart filed a brief in response to

 Pullins’s motion to compel and argues that this issue has already been settled by the Court and is

 both moot and irrelevant. [Filing No. 64, at ECF p. 1.] In addition, Walmart contends that it has

 already produced a copy of the policy. [Filing No. 64, at ECF p. 2.] Pullins refuses to explain

 why he needs anything different than what he has already received. Therefore, for reasons

 explained in more detail below, Pullins’s motion to compel [Filing No. 63] is denied, as is his

 motion for discovery [Filing No. 70].
Case 1:18-cv-03912-JMS-TAB Document 71 Filed 04/21/20 Page 2 of 5 PageID #: 480




 II.    Background

        In this employment discrimination case, Pullins asks the Court to compel Walmart to

 produce copies of the “Gap Time Policy” for warehouse 6280. [Filing No. 63, at ECF p. 1.] He

 alleges that Walmart instead produced a policy that appears to be from another facility. [Filing

 No. 63, at ECF p. 1.] Pullins does not explain why he needs anything different than what was

 produced. Rather, he simply contends that he needs the policy in order to write his cross motion

 for summary judgment because he believes it will help him argue that Walmart has not been

 truthful in responding to discovery requests and that the policy is evidence of proprietary

 information from a competitor. [Filing No. 63, at ECF p. 1-2.]

        Walmart, by contrast, argues that this issue has already been settled by the Court, noting

 that this is the third time that Pullins has attempted to raise this issue. [Filing No. 64, at ECF p.

 1.] Walmart further argues that it has already responded to Pullins’s request for production

 (“RFP”). Pullins’s RFP #14 asked Walmart to produce a copy of “Wal-Mart’s (6280) Gap Time

 Policy and policy on production rates.” [Filing No. 64-2, at ECF p. 9.] Walmart objected on the

 grounds that the request was both overly broad and not relevant. [Filing No. 64-2, at ECF p. 9-

 10.] Walmart also asserted that Pullins could access the requested document as a current

 Walmart associate. [Filing No. 64-2, at ECF p. 10.] Finally, without waiving its objections,

 Walmart produced a copy of “the relevant Gap Time Policy.” [Filing No. 64-2, at ECF p. 10.]

 In his reply, Pullins continues to set forth accusations that Walmart has been dishonest with its

 discovery responses. Pullins also notes, in addressing why he has not put forth a reason for

 seeking this discovery, that he “doesn’t believe he has to explain his legal strategy to Walmart.”

 [Filing No. 65, at ECF p. 3.]




                                                   2
Case 1:18-cv-03912-JMS-TAB Document 71 Filed 04/21/20 Page 3 of 5 PageID #: 481




          Pullins recently filed his motion for discovery [Filing No. 70] which now pends before

 the Court, in which he asks the Court to deny or defer consideration of Walmart’s summary

 judgment motion to allow time for Walmart to turn over the requested discovery regarding the

 Gap Time Policy.

 III.     Discussion

          As an initial matter, Walmart contends that this is the third time Pullins has attempted to

 raise an argument before the Court regarding the Gap Time Policy. [Filing No. 64, at ECF p. 1.]

 The Court recognizes that first, Pullins referenced the Gap Time Policy in his reply to Walmart’s

 response in opposition to Pullins’s motion for an order to show cause. [Filing No. 45, at ECF p.

 2.] The Court did not specifically address this argument but nevertheless denied Pullins’s

 underlying motion for being both procedurally and substantively deficient. [Filing No. 46, at

 ECF p. 1.] Next, Pullins brought up the Gap Time Policy in his response to Walmart’s motion to

 compel his deposition. [Filing No. 49, at ECF p. 3.] The Court issued a Report and

 Recommendation which did not address this specific argument but did recommend that

 Walmart’s motion to compel be granted and a monetary sanction of $780.00 be imposed against

 Pullins1. [Filing No. 54, at ECF p. 5-6.] Pullins now once again claims in his motion to compel

 that he needs the specific Gap Time Policy for warehouse 6280. [Filing No. 63.] He further

 argues in his motion to compel discovery that the Court should delay consideration of or

 altogether deny Walmart’s summary judgment motion because he needs this policy. [Filing No.

 70.]

          However, the bigger issue is that Pullins continues to refuse to state why the policy is

 relevant to his claims or why the documents that he has received from Walmart are not sufficient



 1
     The Report and Recommendation has not yet been adopted by the district judge.
                                                   3
Case 1:18-cv-03912-JMS-TAB Document 71 Filed 04/21/20 Page 4 of 5 PageID #: 482




 to address his discovery request. Fed. R. Civ. P. 26(b)(1) permits discovery into “any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

 needs of the case[.]” Pullins has not provided the Court with any reason why his discovery

 request is relevant to his claims. Thus, he does not even meet the threshold requirement of Fed.

 R. Civ. P. 26. Additionally, Fed. R. Civ. P. 37 is designed to provide litigants with an

 opportunity to compel a response to discovery requests either where none has been made or

 where the response is so inadequate or evasive that it is tantamount to no response at all.2 That is

 not what occurred here. Walmart responded to the discovery request, first by lodging its

 objection, next by noting that Pullins could access the materials sought on his own as a current

 Walmart employee through “The Wire” [Filing No. 64-2, at ECF p. 10], and then finally by

 nevertheless producing a document in response. Walmart did not fail to respond or respond

 inadequately to Pullins’s request. Therefore, Pullins’s motions are denied.

 IV.    Conclusion

        For reasons stated above, Pullins’s motion to compel [Filing No. 63] is denied.

 Furthermore, his motion for discovery [Filing No. 70] is also denied.

        Date: 4/21/2020
                            _______________________________
                              Tim A. Baker
                              United States Magistrate Judge
                              Southern District of Indiana




 2
  In addition, Fed. R. Civ. P. 37 requires that a party moving to compel disclosure or discovery
 must give notice to the other party of such motion, including a certification that they have in
 good faith conferred or attempted to confer. No such certification was presented in this case.
 However, Walmart has not raised any issue regarding the notice it received and provided
 evidence of an email thread between the parties discussing this discovery issue. [Filing No. 64-
 3.] Because the underlying issues can be easily addressed in this order, the Court need not
 further address this potential procedural issue.
                                                  4
Case 1:18-cv-03912-JMS-TAB Document 71 Filed 04/21/20 Page 5 of 5 PageID #: 483




 Distribution:

 All ECF-registered counsel of record via email

 PIERRE Q. PULLINS
 6120 Westlake Drive N.
 Apt. B
 Indianapolis, IN 46224




                                                  5
